 



Exhibit 10.1
EXECUTION COPY
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”) is effective as of October 6,
2005 (the “Termination Date”), by and between POLYONE CORPORATION (the
“Company”) and THOMAS A. WALTERMIRE (“Waltermire”).
WITNESSETH:
     WHEREAS, prior to the Termination Date Waltermire was the President and
Chief Executive Officer of the Company and a member of its Board of Directors;
     WHEREAS, Waltermire and the Company have jointly determined that, effective
on the Termination Date, Waltermire shall resign as a member of the Company’s
Board of Directors and from his employment with the Company and from any and all
offices of the Company, and any other position, office or directorship of any
other entity for which he was serving at the request of the Company, and begin a
severance period;
     WHEREAS, the Company accepts Waltermire’s resignations as of the
Termination Date;
     WHEREAS, the Company and Waltermire desire to set forth the payments and
benefits that Waltermire will be entitled to receive from the Company in
connection with the cessation of his employment with the Company;
     WHEREAS, the Company and Waltermire wish to resolve, settle and/or
compromise certain matters, claims and issues between them, including, without
limitation, Waltermire’s resignation from the offices he held and from his
employment with the Company;
     WHEREAS, Waltermire is eligible to receive benefits under the PolyOne
Employee Transition Plan, and this Agreement is intended to fully satisfy any
obligation of PolyOne under the PolyOne Employee Transition Plan; and
     WHEREAS, Waltermire and the Company are parties to that certain Executive
Management Continuity Agreement (the “Continuity Agreement”), and this Agreement
is intended to supersede and replace in every respect the Continuity Agreement.
     NOW, THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Company
and Waltermire hereby agree as follows:
1. Resignation. Waltermire hereby resigns, effective on the Termination Date,
his positions as President and Chief Executive Officer of the Company and as a
member of the Company’s Board of Directors and any committees of the Board on
which he serves. Waltermire further resigns, effective on the Termination Date:
(a) from all other offices of the Company to which he has been elected by the
Board of Directors of the Company (or to which he has otherwise been appointed),
(b) from all directorships or offices of any entity that is a subsidiary of, or
is otherwise related to or affiliated with, the Company, (c) from all
administrative, fiduciary or

 



--------------------------------------------------------------------------------



 



other positions he may hold with respect to arrangements or plans for, of or
relating to the Company, and (d) from any other directorship, office, or
position of any corporation, partnership, joint venture, trust or other
enterprise (each, an “Other Entity”) insofar as Waltermire is serving in the
directorship, office, or position of the Other Entity at the request of the
Company. Waltermire further resigns, effective as of the Termination Date, from
his employment with the Company, and its subsidiaries and related or affiliated
companies. The Company hereby consents to and accepts said resignations.
2. Additional Compensation and Benefits. In consideration of the promises made
in this Agreement and subject to the conditions hereof, the Company and
Waltermire agree to the following:

  (a)        Severance Payment. Waltermire will be entitled to receive severance
payments from the period of time beginning on the Termination Date and ending on
October 5, 2008 (the “Severance Period”) as follows: (i) on the six-month
anniversary of the Termination Date (the “Initial Payment Date”), Waltermire
will be paid, in a lump sum, an amount equal to $371,258, which the parties
agree will constitute payment for his monthly base salary and car allowance
(plus interest) from the Termination Date until the Initial Payment Date; and
(ii) following the Initial Payment Date and during the Severance Period,
Waltermire will continue to receive, in accordance with the Company’s regular
payroll practices, an amount equivalent to his regular base salary and car
allowance as of the Termination Date (such amount being equal to $28,053.85) in
bi-weekly payments, via direct deposit account. During the Severance Period,
Waltermire will provide reasonable cooperation and assistance in the transition
of his duties to other Company personnel.     (b)        Annual Incentive Plan.
Waltermire will receive his annual bonus for 2005 under the Senior Executive
Annual Incentive Plan, as earned in accordance with the terms and conditions of
the plan; provided, however, that the actual payment will be made on the Initial
Payment Date. Waltermire will not be eligible for annual bonus participation
after the 2005 bonus period.     (c)        Long Term Executive Incentive Plan.
Waltermire will be eligible to earn performance shares and performance cash
awards, if any, under the Company’s long term executive incentive plans in
effect as of the Termination Date (“LTIPs”), as earned in accordance with the
terms and conditions of the LTIPs as follows: he will be eligible for the full
amount that would be payable for the Performance Period 2003-2005; and one-third
of the amount that would be payable to him for the Performance Period 2005-2007.
No performance shares or performance cash awards were granted to Waltermire for
the Performance Period 2004-2006. Notwithstanding anything to the contrary in
the LTIPs or in this Agreement, (i) payments under this Subparagraph
(c) relating to the Performance Period 2003-2005, if any, will be made on the
Initial Payment Date; and (ii) payments under this Subparagraph (c) relating to
the Performance Period 2005-2007, if any, will be made by the 15th day of the
third month following the end of the Performance Period.

2



--------------------------------------------------------------------------------



 



  (d)        Equity Awards. Waltermire will not be eligible for any additional
grants of equity awards after the Termination Date. Waltermire will have no
additional rights with respect to outstanding equity awards and Waltermire’s
rights with respect to equity awards granted to him prior to the Termination
Date under the equity plans of the Company will be governed by
Paragraph 2(c)above, if applicable, and the terms and conditions of those equity
plans and his individual award agreements relating thereto.     (e)        Life
Insurance; Long-Term Disability Insurance. Waltermire will be entitled to life
insurance and long-term disability benefits as follows:

  (i)        Waltermire will request a quote from the Company’s existing life
insurance provider, MetLife, relating to the cost of converting his current
group life insurance coverage to an individual policy for the duration of the
Severance Period; and     (ii)         Waltermire will request (A) a quote from
an independent insurance carrier of his choosing relating to the cost of
obtaining comparable life insurance coverage from such carrier for the duration
of the Severance Period; and (B) two quotes from independent insurance carriers
of his choosing relating to the cost of obtaining comparable long-term
disability insurance coverage from such carriers for the duration of the
Severance Period.         Following receipt of copies of the quotes contemplated
by this Paragraph 2(e), the Company will pay to Waltermire, in a lump sum on the
Initial Payment Date, an amount equal to the sum of (1) the lower of the quotes
set forth in (i) and (ii)(A) relating to life insurance coverage; and (2) the
lower of the two quotes required to be obtained pursuant to (ii)(B) relating to
long-term disability insurance coverage. The Company will have no further
obligations to Waltermire relating to life insurance or long-term disability
insurance coverage.

  (f)        Medical Coverage. Waltermire will be allowed to continue as a plan
participant in the Company’s medical and dental plans (the “Health Plans”) from
the Termination Date until April 30, 2007 subject to the terms and conditions of
the Health Plans, including, but not limited to, timely payment of any employee
contributions necessary to maintain participation. Waltermire agrees that such
continued participation in the Health Plans will satisfy the Health Plans’
obligation to provide Waltermire the right to continuation coverage under the
Health Plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”). In addition, Waltermire will be paid, in a lump sum
on the Initial Payment Date, an amount equal to $9,983, which the parties agree
will constitute payment for the present value of continued participation in the
Health Plans from May 1, 2007 until October 5, 2008.

3



--------------------------------------------------------------------------------



 



  (g)        Professional Fees. The Company will be responsible, upon receipt of
an itemized statement from Waltermire’s attorney, for the payment of reasonable
legal fees and costs (and related disbursements) incurred by Waltermire through
the date of execution of this Agreement in connection with his resignation and
the various matters covered by this Agreement, in an amount not to exceed
$7,500. Waltermire will also be paid, in a lump sum, on the Initial Payment
Date, an amount equal to $35,540, which the parties agree will constitute
payment for the present value of continuing his existing benefits relating to
financial planning and tax preparation during the Severance Period.     (h)  
     Business Expenses. Waltermire will be responsible for any personal charges
incurred on any Company credit card or other account used by him and Waltermire
agrees to pay all such charges when due. The Company will reimburse Waltermire
for any pending, reasonable business-related credit card charges for which
Waltermire has not already been reimbursed provided Waltermire files a proper
travel and expense report.     (i)        Outplacement. Waltermire will be
eligible to initiate outplacement services with the Company’s designated service
provider or a mutually agreeable alternative provider within 60 days of the
Termination Date. Any fees for such outplacement benefits will be paid by the
Company directly to the outplacement service provider, such services will be
completed by December 31, 2007 and the total dollar amount paid for outplacement
services will not exceed the amount the Company would have paid to the Company’s
existing service provider to continue outplacement services until he finds
subsequent employment.     (j)        Withholding. The Company will withhold
such amounts from the payments described in this Paragraph 2 as are required by
applicable tax or other law.     (k)        Other Rights and Obligations.

  (i)        Nothing in this Agreement will affect the rights that Waltermire
may have, based on termination of Waltermire’s employment as of the Termination
Date, pursuant to any agreement, policy, plan, program or arrangement of the
Company providing for payment of accrued vacation pay or retirement benefits
under the Company’s 401(k) Savings Plan or any other qualified or non-qualified
retirement plan (collectively, the “Retirement Plans”), which rights will be
governed by the terms thereof, as such agreements, policies, plans, programs or
arrangements may be modified from time to time consistent with the terms of such
agreements, policies, plans, programs or arrangements.     (ii)        Except as
specifically set forth in this Agreement, no other compensation or benefits are
due Waltermire under this Agreement, the PolyOne Employee Transition Plan, the
Continuity Agreement, or any other agreement, policy or program of the Company.
Waltermire and

4



--------------------------------------------------------------------------------



 



      PolyOne agree that the Continuity Agreement was terminated by agreement of
the parties on October 6, 2005, and that he is not owed any compensation or
benefits under the Continuity Agreement. Waltermire agrees that the compensation
and benefits due him under this Agreement are intended to and do fully satisfy
any obligation of PolyOne to Waltermire under the PolyOne Employee Transition
Plan.     (iii)        In connection with his termination of employment,
Waltermire will follow the Company’s standard procedures relating to departing
employees, including, without limitation, returning (and providing confirmation
that he has so returned) all Company owned property, documents and materials
(including copies, reproductions, summaries and/or analyses), and all other
materials that contain, reflect, summarize, describe, analyze or refer or relate
to any items of Confidential Information (as defined below).     (iv)        In
the event of a “Change of Control” (as such term is defined in the Continuity
Agreement) at any time during the Severance Period, then the amount of any
payments otherwise due to Waltermire during the Severance Period pursuant to
Section 2(a) of this Agreement shall be accelerated and the present value of any
such payments shall be paid to Waltermire as soon as reasonably practicable
following the Change of Control in a single lump sum payment, via direct deposit
account; provided, however, that if such Change of Control does not constitute a
“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”), then notwithstanding this Paragraph 2(k)(iv), payment will be made, to
the extent necessary to comply with the provisions of Section 409A of the Code,
to Waltermire on the earlier of (A) the date payment would have been made in the
absence of this Paragraph 2(k)(iv), or (B) Waltermire’s death.

3. Non-Competition. From the Termination Date until the conclusion of the
Severance Period, Waltermire will not, without prior written consent of the
Company (to be decided by the Company’s Board of Directors upon submission of a
written request by Waltermire describing the specific opportunity for which
consent is sought), engage, directly or indirectly, either personally or as an
employee, director, partner, agent, representative, or consultant for another,
in any activity that competes directly or indirectly with the Company or any of
its subsidiaries or affiliates in any products, services, systems, or other
business activities (or in any product, service, system, or business activity
that was under either active development or consideration while Waltermire was
employed by the Company). The foregoing sentence of this Paragraph 3 is intended
to cover and encompass activity by Waltermire that poses a competitive threat to
the Company. Waltermire acknowledges and agrees that the Company competes
worldwide in the sale of products, services, systems, and business activities
and that the market for technology related to its products, services, systems,
and business activities is worldwide. For

5



--------------------------------------------------------------------------------



 



purposes of Paragraph 3, indirect competition shall include engaging in any of
the prohibited activities through an intermediary or third-party or as a
shareholder of any corporation in which Waltermire or his immediate family
member owns, directly or indirectly, individually or in the aggregate, more than
five percent (5%) of the outstanding stock.
4. No Solicitation of Employees. From the Termination Date until the conclusion
of the Severance Period, Waltermire will not directly or indirectly (a) induce
or assist others in inducing any person who is an employee, officer, consultant,
or agent of the Company or its affiliates to give up employment or business
affiliation with the Company or its affiliates; or (b) employ or associate in
business with any person who is employed by or associated in business with the
Company at any time during the Severance Period or in the one-year period prior
to the Termination Date; provided, however, that the foregoing shall not
prohibit Waltermire, or any business with whom he becomes associated, from
engaging in general solicitations of employment or hiring persons that respond
to such solicitations. In the event that the scope of the restrictions in
Paragraphs 3 or 4 are found overly broad, Waltermire agrees that a court should
reform the restrictions by limiting them to the maximum reasonable scope.
5. Release by Waltermire.

  (a)        Waltermire for himself and his dependents, successors, assigns,
heirs, executors and administrators (and his and their legal representatives of
every kind), hereby releases, dismisses, and forever discharges the Company
from, agrees not to sue or join in any suit against the Company for, and agrees
to indemnify the Company against, any and all arbitrations, claims (including
claims for attorney’s fees), demands, damages, suits, proceedings, actions
and/or causes of action of any kind and every description, whether known or
unknown, which Waltermire now has or may have had for, upon, or by reason of any
cause whatsoever (except that this release shall not apply to the obligations of
the Company arising under this Agreement), against the Company (“Claims”),
including but not limited to:

  (i)        any and all Claims, directly or indirectly, arising out of or
relating to: (A) Waltermire’s employment with the Company; and (B) Waltermire’s
resignation as President and Chief Executive Officer and any other position
described in Paragraph 1 of this Agreement.     (ii)        any and all claims
of discrimination, including but not limited to claims of discrimination on the
basis of sex, race, age, national origin, marital status, religion or
disability, including, specifically, but without limiting the generality of the
foregoing, any claims under the Age Discrimination in Employment Act, as amended
(the “ADEA”), Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993 and Ohio Revised Code Chapter 4112;

6



--------------------------------------------------------------------------------



 



  (iii)        any and all claims of wrongful or unjust discharge or breach of
any contract or promise, express or implied; and     (iv)        any and all
claims under or relating to any and all employee compensation, employee benefit,
employee severance or employee incentive bonus plans and arrangements; provided
that he shall remain entitled to the amounts and benefits specified in Paragraph
2 above. Waltermire agrees that he intends to release any and all worker
compensation claims he may have against the Company by this Agreement, and
further agrees to execute any documentation as may be reasonably required to
perfect such release when presented to him by the Company.

  (b)   Waltermire’s release and covenant not to sue excludes claims that cannot
be waived by law, including the right to file a charge with the Equal Employment
Opportunity Commission; provided, however, that Waltermire specifically waives
and releases the right to any monetary recovery or other relief from such a
filing.     (c)        Waltermire understands and acknowledges that the Company
does not admit any violation of law, liability or invasion of any of his rights
and that any such violation, liability or invasion is expressly denied. The
consideration provided under this Agreement is made for the purpose of settling
and extinguishing all claims and rights (and every other similar or dissimilar
matter) that Waltermire ever had or now may have or ever will have against the
Company to the extent provided in this Paragraph 5. Waltermire further agrees
and acknowledges that no representations, promises or inducements have been made
by the Company other than as appear in this Agreement.     (d)        Waltermire
further understands and acknowledges that:

  (i)        The release provided for in this Paragraph 5, including claims
under the ADEA to and including the date of this Agreement, is in exchange for
the additional consideration provided for in this Agreement, to which
consideration he was not heretofore entitled;     (ii)        He has been
advised by the Company to consult with legal counsel prior to executing this
Agreement and the release provided for in this Paragraph 5, has had an
opportunity to consult with and to be advised by legal counsel of his choice,
fully understands the terms of this Agreement, and enters into this Agreement
freely, voluntarily and intending to be bound;     (iii)        He has been
given a period of twenty-one days to review and consider the terms of this
Agreement, and the release contained herein, prior to its execution and that he
may use as much of the twenty-one day period as he desires; and

7



--------------------------------------------------------------------------------



 



  (iv)        He may, within seven days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to the
Vice President and Chief Human Resources Officer at the Company. For such
revocation to be effective, written notice must be actually received by the Vice
President and Chief Human Resources Officer at the Company no later than the
close of business on the seventh day after Waltermire executes this Agreement.
If Waltermire does exercise his right to revoke this Agreement, all of the terms
and conditions of the Agreement shall be of no force and effect and the Company
shall have no obligation to satisfy the terms or make any payment to Waltermire
as set forth in Paragraph 2 of this Agreement.

  (e)        Waltermire will never file a lawsuit or other complaint asserting
any claim that is released in this Paragraph 5. In the event Waltermire breaches
this Paragraph 5(e), he agrees to indemnify the Company against any costs or
expenses, including attorney fees, that the Company may incur in connection with
such breach.     (f)        Waltermire and the Company acknowledge that his
resignation is by mutual agreement between the Company and Waltermire, and that
Waltermire waives and releases any claim that he has or may have to reemployment
and agrees that he will not seek to be a member of the Board of Directors of the
Company.     (g)        For purposes of the above provisions of this Paragraph
5, the “Company” shall include its predecessors, subsidiaries, divisions,
related or affiliated companies, officers, directors, stockholders, members,
employees, heirs, successors, assigns, representatives, agents and counsel.

6. Confidential Information. Waltermire acknowledges and agrees that as an
employee and director of the Company, he may have created or had access to
information, trade secrets, substances and inventions including confidential
information relating to the business or interests of persons with whom the
Company or its affiliated companies may have commercial, technical, or
scientific relations (“Information”) that is valuable to the Company or its
affiliated companies and may lose its value if disclosed to third parties.
Waltermire therefore agrees to treat all such Information as confidential and
belonging to the Company and to take all actions reasonably requested to confirm
such ownership. Waltermire will not, without the prior written consent of the
Company, disclose or use the Information. This non-disclosure obligation shall
continue until such Information becomes public knowledge through no fault of
Waltermire. Waltermire agrees to promptly inform the Company of any request,
order, or legal process requesting or requiring Waltermire to disclose
Information. Waltermire will cooperate with legal efforts by PolyOne to prevent
or limit disclosure of Information.
7. Disclosure. From the date of this Agreement through the end of the Severance
Period, Waltermire will communicate the contents of Paragraphs 3, 4, 6, 8(b), 9,
and 11 of this Agreement to any person, firm, association, or corporation other
than the Company which he intends to be employed by, associated in business
with, or represent.

8



--------------------------------------------------------------------------------



 



8. Breach; Arbitration.

  (a)        If the Company’s Board of Directors determines in good faith that
Waltermire has breached any of the provisions of this Agreement, then the
Company may, upon providing ten calendar days’ advance written notice to
Waltermire (during which time he has an opportunity to respond in writing to the
Company’s Board of Directors), terminate all remaining payments and benefits
described in this Agreement, and in addition, the Company shall be entitled to
obtain reimbursement from Waltermire of all payments and benefits already
provided pursuant to Paragraph 2 of this Agreement, plus any expenses and
damages incurred as a result of the breach (including, without limitation,
reasonable attorneys’ fees), with the remainder of this Agreement, and all
promises and covenants herein, remaining in full force and effect.

  (i)        The Company will not terminate pursuant to Paragraph 8(a) any
benefits in which Waltermire had vested as of the Termination Date under the
Retirement Plans. Waltermire’s COBRA rights, if any, will not be reduced by any
action taken by the Company under Paragraph 8(a).     (ii)   Waltermire may
challenge any Company action under Paragraph 8(a).

  (b)        The parties agree that any disputes, controversies, or claims of
whatever nature arising out of or relating to this Agreement or breach thereof
shall be resolved through binding arbitration before a mutually agreeable
arbitrator or arbitrators, in accordance with the applicable rules of the
American Arbitration Association; provided, however, that the parties agree that
in the event of any alleged breach by Waltermire of any of his obligations under
Paragraphs 3, 4, and 6 of the Agreement, the arbitration requirements of this
Paragraph 8(b) shall not apply, and that instead, the Company may elect, in its
sole discretion, to seek relief in a court of general jurisdiction in the State
of Ohio, and the parties hereby consent to the exclusive jurisdiction of such
court. In addition, in connection with any such court action, Waltermire
acknowledges and agrees that the remedy at law available to the Company for
breach by Waltermire of any of his obligations under Paragraphs 3, 4, and 6 of
this Agreement would be inadequate and that damages flowing from such a breach
would not readily be susceptible to being measured in monetary terms.
Accordingly, Waltermire acknowledges, consents and agrees that, in addition to
any other rights or remedies which the Company may have at law, in equity or
under this Agreement, upon adequate proof of Waltermire’s violation of any
provision of Paragraphs 3, 4, and 6 of this Agreement, the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage.

9



--------------------------------------------------------------------------------



 



9. Continued Availability and Cooperation.

  (a)        Waltermire shall cooperate fully with the Company and with the
Company’s counsel in connection with any present and future actual or threatened
litigation or administrative proceeding involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of Waltermire’s employment by the Company or from the Termination
Date until the end of the Severance Period. This cooperation by Waltermire shall
include, but not be limited to:

  (i)        making himself reasonably available for interviews and discussions
with the Company’s counsel as well as for depositions and trial testimony;    
(ii)        if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor as and to the
extent that the Company or the Company’s counsel reasonably requests;     (iii)
       refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and     (iv)        cooperating
fully in the development and presentation of the Company’s prosecution or
defense of such litigation or administrative proceeding.

  (b)        Except in connection with any investigation, civil or
administrative proceeding or arbitration in which Waltermire has been named a
defendant in his individual capacity, the Company shall reimburse Waltermire for
reasonable travel, lodging, telephone and similar expenses incurred in
connection with such cooperation, which the Company shall reasonably endeavor to
schedule at times not conflicting with the reasonable requirements of any
employer of Waltermire, or with the requirements of any third party with whom
Waltermire has a business relationship permitted hereunder that provides
remuneration to Waltermire. Waltermire shall not unreasonably withhold his
availability for such cooperation. During the Severance Period, Waltermire shall
not be entitled to any additional compensation in connection with his services
under Paragraph 9(a) of this Agreement. Thereafter, except in connection with
any investigation, civil or administrative proceeding or arbitration in which
Waltermire has been named a defendant in his individual capacity, Waltermire
shall, in addition to any other amounts that may be payable to him pursuant to
this Agreement or otherwise, be entitled to a payment at an hourly rate $200 per
hour for each reasonable and documented hour spent to perform services under
Paragraph 9(a); provided, however, that Waltermire shall not be entitled to any
payment for time spent preparing to testify or actually testifying under oath.

10



--------------------------------------------------------------------------------



 



  (c)        The Company agrees to indemnify Waltermire against claims or
actions, arising from or connected with his past activities as an employee of
the Company to the extent permitted under, and in a manner consistent with, the
Company’s Code of Regulations and Ohio law. Notwithstanding the foregoing, the
Company will have no obligation to release, indemnify, hold harmless or defend
Waltermire for any conduct by Waltermire alleged to be intentional or willful or
that arises from a violation of any statutory prohibition unless such conduct
was specifically requested by the Company.

10. Successors and Binding Agreement.

  (a)        This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including, without
limitation, any persons acquiring, directly or indirectly, all or substantially
all of the business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.  
  (b)        This Agreement shall inure to the benefit of and be enforceable by
Waltermire’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.     (c)        This Agreement
is personal in nature and none of the parties hereto shall, without the consent
of the other parties, assign, transfer or delegate this Agreement or any rights
or obligations hereunder except as expressly provided in Subparagraphs (a) and
(b) of this Paragraph 10.     (d)        This Agreement is intended to be for
the exclusive benefit of the parties hereto, and except as provided in
Subparagraphs (a) and (b) of this Paragraph 10, no third party shall have any
rights hereunder.

11. Statements to Third Parties. Because the purpose of this Agreement is to
settle amicably any and all potential disputes or claims among the parties,
Waltermire shall not, directly or indirectly, make or cause to be made any
statements to any third parties criticizing or disparaging the Company or
comment on its character or business reputation. Waltermire further hereby
agrees not: (a) to comment to others concerning the status, plans or prospects
of the business of the Company, or (b) to engage in any act or omission that
would be detrimental, financially or otherwise, to the Company, or that would
subject the Company to public disrespect, scandal, or ridicule. For purposes of
this Paragraph 11, the “Company” shall mean PolyOne Corporation and its
directors, officers, predecessors, parents, subsidiaries, divisions, and related
or affiliated companies. The Company agrees that its directors and executive
officers shall not, directly or indirectly, make or cause to be made any
statements to any third parties criticizing or disparaging Waltermire or comment
negatively on his character or business reputation. The foregoing undertakings
shall not apply to any statements or opinions that are made under oath in any
investigation, civil or administrative proceeding or arbitration

11



--------------------------------------------------------------------------------



 



in which the individual has been compelled to testify by subpoena or other
judicial process or which are privileged communications.
12. Notices. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company (to the attention of the Chief Legal
Officer) at its principal executive offices and to Waltermire at his principal
residential address on file with the Company, or to such other address as any
party may have furnished to the other in writing and in accordance herewith.
Notices of change of address shall be effective only upon receipt.
13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Waltermire and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
any of the parties that are not set forth expressly in this Agreement and every
one of them (if, in fact, there have been any) is hereby terminated without
liability or any other legal effect whatsoever.
14. Entire Agreement. This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and, except to the
extent otherwise provided herein, shall supersede all prior verbal or written
agreements, covenants, communications, understandings, commitments,
representations or warranties, whether oral or written, by any party hereto or
any of its representatives pertaining to such subject matter.
15. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Ohio.
16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.
18. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.
19. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
on December 21, 2005, effective as of the date first set forth above.

              POLYONE CORPORATION  
 
  By:   /s/ Kenneth M. Smith
 
       
 
            Kenneth M. Smith
 
            Chief Human Resources Officer
 
       
 
      /s/ Thomas A. Waltermire
 
       
 
            Thomas A. Waltermire

13